Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-15 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-13 of co-pending Application No. 16/801,707 (reference application). This is provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.




Instant Application 16/826,770
Co-pending Application 16/801,707
1. An information display device attachable to a structure, comprising: a display panel that has a display surface and displays information on the display surface; and a surface member that is disposed on a display surface side of the display panel and through which only the information displayed on the display surface of the display panel becomes visible when the display panel is turned on, wherein the surface member includes a first layer disposed on a front side, and a second layer disposed on a display panel side with respect to the first layer and adjusting light transmittance of the surface member.
1. An information display device attachable to a structure, comprising: a display panel that has a display surface and displays information on the display surface; and a surface member that is disposed on a display surface side of the display panel and through which only the information displayed on the display surface of the display panel becomes visible when the display panel is turned on, wherein the surface member includes a first layer disposed on a front side, and a second layer disposed on a display panel side with respect to the first layer and adjusting light transmittance of the surface member.
2.  The information display device of Claim 1, wherein the first layer is formed by printing, painting, or a film, and wherein the second layer is formed by printing, painting, vapor deposition, or a film.
2.  The information display device of Claim 1, wherein the first layer is formed by printing, painting, or a film, and wherein the second layer is formed by printing, painting, vapor deposition, or a film.

3.  The information display device of Claim 1, wherein a light transmittance of the second layer is 40% to 60%.
4.  The information display device of Claim 170%.

4.  The information display device of Claim 1 wherein the second layer is formed by a half mirror having a light transmittance of 40% to 70%.

5. The information display device of Claim 1 wherein the second layer is an optical filter, and wherein the optical filter is configured to transmit only light from the display panel and suppress transmission of external light.
6. The information display device Claim 1 4wherein the second layer is an optical filter, and wherein the optical filter is configured to have higher transmittance with a light having a brightness higher than a certain threshold than the light 
7. The information display device of Claims 6, wherein the second layer is an optical filter, and wherein the optical filter is configured to transmit light having a brightness of 500cd/m^2 or more out of the light emitted from wherein the display panel and suppress light having a brightness of less than that.


8. The information display device of Claim 1 wherein the first layer and the second layer are configured to have a total light transmittance of 8% to 15%.

6. The information display device of Claim 1 2wherein the first layer and the second layer are configured to have a total light transmittance of 8% to 15%.

9. The information display device of Claim 1 wherein the display panel has a screen luminance of 200 cd/m^2 or less after transmission through the surface member.
7. The information display device of claim 1 wherein the display panel has a screen luminance of 200 cd/m^2 or less after transmission through the surface member.

8. The information display device of Claim 1 wherein the display panel has a luminance of the display surface adjusted to 800 cd/m^2 or more.
11. The information display device of Claim 1, wherein the surface member includes a plate-like member, wherein the first layer is disposed to be in close contact with a part or the entirety of a front side of the plate-like member, and 5wherein the second layer is disposed to be in close contact with a part or the entirety of a back side of the plate-like member.
9. The information display device o
	
12. The information display device of


11. The information display device of Claim 10, 3wherein the surface member includes a light-transmitting plate disposed on a back side of the second layer.
14. The information display device of Claim 1, wherein the second layer is formed by translucent solid printing.
12. The information display device of Claim 1, wherein the second layer is formed by translucent solid printing.
15. The information display device of Claim 14, wherein the printing is performed by painting in black with a light transmittance of 40% to 60%.
13. The information display device of Claim 12, wherein the printing is performed by painting in black with a light transmittance of 40% to 60%.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-4 and 8-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bauer et al (US 2009/0096937).

	Per claim 1 Bauer teaches an information display device attachable to a structure (Fig.1A teaches display 100 attached to a mirror structure 30), comprising: 
a display panel that has a display surface and displays information on the display surface (Fig. 1A, display 100 having a display surface (mirror)); and
 a surface member that is disposed on a display surface side of the display panel and through which only the information displayed on the display surface of the display panel becomes visible when the display panel is turned on (Fig. 1A-1B teaches a surface member (taken to be the mirror). Fig. 1A and 1C shows a display 100 that when turned on, displays information only on the display panel), wherein the surface member includes a first layer disposed on a front side (Fig. 3A and accompanying paragraphs teaches plurality of layers. Paragraph 0098 teaches a layer disposed on the front side), and 
a second layer disposed on a display panel side with respect to the first layer and adjusting light transmittance of the surface member (paragraph 0096 teaches plurality of different layers disposed on a display panel side with respect to the first layer, such as first optical film 112, reflector 115, second optical film 113. Any of these layers can be interpreted as a second layer. 0093, 0096 and 0098 teaches light transmittance of .  

	Per claim 2, Bauer teaches, wherein the first layer is formed by printing, painting, or a film, and wherein the second layer is formed by printing, painting, vapor deposition, or a film (0096 teaches plurality of different layers that are formed by a film. 0126 teaches painting or printing).

	Per claim 3, Bauer teaches wherein a light transmittance of the second layer is 40% to 60% (taken to be included and inherent of being at least 5%, see example in paragraph 0093. Also see paragraph 0098 teaches transmittance of greater than 40%).  

	Per claim 4, Bauer teaches wherein the second layer is formed by a half mirror having a light transmittance of 40% to 70 % (0093 teaches a reflective mirror having at least a transmittance of 5%, meaning it can be anything above 5%. 0098 teaches transmittance of greater than 40%. 0096 specifically teaches a reflective (half mirror) layer).   

Per claim 8, Bauer teaches wherein the first layer and the second layer are configured to have a total light transmittance of 8% to 15% (taken to be included and inherent of being at least 5%, see example paragraph 0093).  

wherein the display panel has a screen luminance of 200 cd/m^2 or less after transmission through the surface member (see example of paragraph 0008, 0094, 0112 and 0251).  

	Per claim 10, Bauer teaches wherein the display panel has a luminance of the display surface adjusted to 800 cd/m^2 or more (see for example the abstract, paragraph 0009, 0094, 0132 and 0251).  

	Per claim 11, Bauer teaches wherein the surface member includes a plate-like member, wherein the first layer is disposed to be in close contact with a part or the entirety of a front side of the plate-like member, and 5wherein the second layer is disposed to be in close contact with a part or the entirety of a back side of the plate-like member (See Figs. 3A-3K, 7A and 13A-14 and paragraph 0094-0110 teaches plate-like member and wherein the first layer is right next to/close contact with entirety of the front side and similar with second layer being close to the back side).  

	Per claim 12, Bauer teaches wherein the surface member includes a transparent or translucent film member (0143 teaches a translucent layer. 0099 teaches first layer being transparent), wherein the first layer is disposed to be in close contact with a part or the entirety of a front side of the film member, and wherein the second layer is disposed to be in close contact with a part or the entirety of a back side of the film member (see rejection of claim 11).  

wherein the surface member includes a light-transmitting plate disposed on a back side of the second layer (paragraph 0126 and 0137 teaches a light transmitting layer. Also see Fig. 3A).  

	Per claim 14, Bauer teaches wherein the second layer is formed by translucent solid printing (0126 teaches polarizer layers which are translucent and can be printed or painted. 0270 teaches any of the layers can be formed by painting/coating).  

	Per claim 15, Bauer teaches wherein the printing is performed by painting in black with a light transmittance of 40% to 60% (rejection of claim 14 teaches layer can be printed. Rejection of claim 3 teaches light transmittance of at least 5%. Paragraph 0126 teaches opaque film being either printed or painted. Opaque films are known to be black). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al (US 2009/0096937).

	Per claim 5, Bauer teaches wherein the second layer is an optical filter (0115 teaches an optical film 112. The optical film is a polarizer (by definition, polarizer is an optical filter)). 
	But, Bauer doesn’t clearly state wherein the optical filter is configured to transmit only light from the display panel and suppress transmission of external light.  
	However, as mentioned above, a polarizer by definition is an optical filter to only allow certain light waves of specific polarization while blocking/suppressing light waves of other polarization. See paragraph 0115. Also, paragraph 0208 teaches attenuation filter to filter/block certain ambient lights. Therefore, before the effective filling date of the invention, it would have been obvious to one of ordinary skill in the art to understand 

	Per claim 6, Bauer teaches wherein the second layer is an optical filter (see rejection of claim 5 above). Bauer further teaches wherein the optical filter is configured to have higher transmittance with a light having a brightness higher than a certain threshold than the light having a brightness lower than the threshold (0132 teaches having higher luminosity than certain display devices. Paragraph 0108 and 0309 teaches layers having difference levels of transmittance. It’s obvious that higher transmittance with higher brightness will be above a threshold of a light having a brightness lower than a threshold. Further as taught above, a polarizer can be adjusted to filter lights with specific polarization/brightness. 

	Per claim 7, Bauer teaches wherein the second layer is an optical filter (see rejection of claim 5), and wherein the optical filter is configured to transmit light having a brightness of 500cd/m^2 or more out of the light emitted from wherein the display panel (0094, 0112, and 0251 teaches having adjustable brightness of at least 250 cd/m^2 or more) and suppress light having a brightness of less than that (rejection of claim 5 teaches suppression).   

	


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Sakai et al (US 2017/0082895) teaches a mirror display that can match the peripheral environment. 
Oversluizen et al (US 8243230). See Fig. 1A and 1B. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMEED ALIZADA whose telephone number is (571)270-5907.  The examiner can normally be reached on Monday-Friday, 9:30 am until 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/OMEED ALIZADA/Primary Examiner, Art Unit 2685